      Case 4:19-cv-04492 Document 1 Filed on 11/14/19 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SHIRLEY PRICE                                   §
     Plaintiff,                                 §
                                                §
V.                                              §
                                                §      CIVIL ACTION NO. 4:19-CV-04492
                                                §      JURY
                                                §
PALOMAR SPECIALTY INSURANCE                     §
COMPANY                                         §
    Defendant.                                  §


     PALOMAR SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, PALOMAR SPECIALTY

INSURANCE COMPANY (“Palomar” or “Defendant”), files its Notice of Removal to the

United States District Court for the Southern District of Texas, Houston Division, on the basis of

diversity of citizenship, and amount in controversy, and respectfully shows the following:

                              I.     PROCEDURAL BACKGROUND

       1.      On October 8, 2019, Plaintiff, Shirley Price (“Price” or “Plaintiff”), filed her

Original Petition in a case styled Shirley Price v. Palomar Specialty Insurance Company; Cause

No. 2019-74102, pending in the 295th Judicial District Court for Harris County, Texas.

       2.      Palomar received a copy of this suit on October 15, 2019 and has made an

appearance in this case.

       3.      Palomar files this notice of removal within 30 days of receiving notice of

Plaintiff’s Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed

within one year of the commencement of this action. see id.




                                                1
      Case 4:19-cv-04492 Document 1 Filed on 11/14/19 in TXSD Page 2 of 5




       4.      All pleadings, process, orders, and other filings in the state court action are

attached to this Notice as required by 28 U.S.C. § 1446(a).

       5.      Attached hereto are copies of the following documents:

                  Exhibit 1: The state court’s Docket Sheet;

                  Exhibit 2: Plaintiff’s Original Petition;

                  Exhibit 3: Citation served upon Palomar;

                  Exhibit 4: Defendant’s Verified Original Answer and Plea in Abatement;

                  Exhibit 5: List of Parties and Counsel.

                                  II.     BASES FOR REMOVAL

       6.      Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A. Plaintiff and Defendant Palomar are diverse.

       7.      Plaintiff, Shirley Price, is an individual residing in Harris County, Texas.

       8.      Defendant, Palomar Specialty Insurance Company, is, and was at the time the

lawsuit was filed, an Oregon domiciled insurance company with its principal place of business in

California.   Palomar is wholly owned by Palomar Insurance Holdings, Inc., a Delaware

Company. Palomar is therefore not a citizen of the State of Texas for diversity purposes.

       9.      Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiff and Defendant Palomar.

B.   The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
     Matter Jurisdiction.

       10.     In determining the amount in controversy, the court may consider “policy limits...

penalties, statutory damages, and punitive damages.”           St. Paul Reinsurance Co., Ltd. v.



                                                 2
      Case 4:19-cv-04492 Document 1 Filed on 11/14/19 in TXSD Page 3 of 5




Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98-

CV-1288-G, 1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount

in controversy in plaintiff’s case against their insurance company for breach of contract, fraud,

negligence, gross negligence, bad faith, violations of the Texas Insurance Code, violations of the

Texas Deceptive Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S.

May Int’l Co., 75 F. Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the

potential for recovery of punitive damages for the amount in controversy determination); Chittick

v. Farmers Ins. Exch., 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in

controversy after considering the nature of the claims, the types of damages sought and the

presumed net worth of the defendant in a claim brought by the insureds against their insurance

company for actual and punitive damages arising from a claim they made for roof damages).

       11.     Plaintiff alleges that Defendant is liable under a residential insurance policy

because Plaintiff made a claim under that policy and Defendant wrongfully adjusted and

underpaid Plaintiff’s claim. This is a civil action in which the claim for relief Paragraph 2 of

Plaintiff’s petition indicates “Plaintiff seeks monetary relief over $200,000.00 but not more than

$1,000,000.00.” This evidence demonstrates that the amount in controversy in this case exceeds

the jurisdictional requirements.

                      III.   THIS REMOVAL IS PROCEDURALLY CORRECT

       12.     Palomar received notice of this lawsuit on October 15, 2019 when Palomar was

served. Thus, Palomar is filing this Notice within the 30-day time period required by 28 U.S.C.

§ 1446(b).

       13.     Venue is proper in this District and Division under 28 U.S.C. §1446(a) because

i) this District and Division include the county in which the state action has been pending, and


                                                3
       Case 4:19-cv-04492 Document 1 Filed on 11/14/19 in TXSD Page 4 of 5




ii) a substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this

District and Division.

       14.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

       15.     Promptly after Palomar files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).

       16.     Promptly after Palomar files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Harris County District Court pursuant to 28 U.S.C.

§1446(d).

       17.     Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant, Palomar

Specialty Insurance Company, hereby removes this case to this Court for trial and determination.


                                               Respectfully submitted,

                                               By:      /s/ George Arnold
                                                       George H. Arnold – Attorney in Charge
                                                       State Bar No. 00783559
                                                       garnold@thompsoncoe.com
                                                       Susan Sparks Usery
                                                       State Bar No. 18880100
                                                       susery@thompsoncoe.com
                                                       THOMPSON, COE, COUSINS & IRONS, LLP
                                                       One Riverway, Suite 1400
                                                       Houston, Texas 77056
                                                       Telephone: (713) 403-8210
                                                       Facsimile: (713) 403-8299

                                                       and




                                                   4
      Case 4:19-cv-04492 Document 1 Filed on 11/14/19 in TXSD Page 5 of 5




                                                Michael L. Schneiderman
                                                State Bar No. 24033043
                                                mschneiderman@postonlawfirmpllc.com
                                                POSTON LAW FIRM, PLLC
                                                6745 Calmont Avenue
                                                Fort Worth, Texas 76116
                                                Telephone: (817) 697-3492
                                                Facsimile: (817) 697-3677

                                            Attorneys for Defendant
                                            PALOMAR SPECIALTY INS. CO.


                               CERTIFICATE OF SERVICE

       This is to certify that on the 14th day of November, 2019, a true and correct copy of the
foregoing was delivered to the following known counsel of record in accordance with the Federal
Rules of Civil Procedure:
Danny Ray Scott
SCOTT LAW OFFICES, PC
PO Box 53358
Houston, TX 77052
casenotifications@scottlawyers.com

Mickey L. Washington
WASHINGTON & ASSOCIATES, PLLC
2019 Wichita St.
Houston, TX 77004
mw@mickeywashington.com

Attorneys for Plaintiff


                                             /s/ George Arnold
                                            George Arnold




                                               5
